OPINION — AG — (1) IN CALCULATING THE PAY INCREASES PROVIDED FOR BY THE LONGEVITY ALLOWANCE AND GRADUATED PAY SCALE ESTABLISHED FOR MEMBERS OF THE OKLAHOMA HIGHWAY PATROL, THE MILITARY SERVICE OF ANY MEMBER OF THE OKLAHOMA HIGHWAY PATROL MAY BE CONSIDERED AS SERVICE WITH SAID PATROL IF, AND ONLY IF, SUCH MEMBER LEFT THE PATROL FOR THE PURPOSE OF SERVING IN ANY BRANCH OF THE ARMED SERVICES OF THE UNITED STATES BETWEEN SEPTEMBER 16, 1940 AND APRIL 30, 1053, AND IF, AND ONLY IF, SUCH MEMBER RETURNED TO THE PATROL BETWEEN SEPTEMBER 16, 1940 AND APRIL 30, 1053 WITHIN SIXTY (60) DAYS AFTER HIS RELEASE FROM SUCH MILITARY SERVICE. (2) UNDER THE FACTS STATED IN YOUR LETTER, MAY NOT BE CONSIDERED IN CALCULATING SAID PAY INCREASE. CITE: 47 O.S. 382.4 [47-382.4], 51 O.S. 25.1 [51-25.1], 72 O.S. 46 [72-46] 72 O.S. 48 [72-48] (RICHARD M. HUFF)